Citation Nr: 1526252	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a November 2014 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in December 2013, additional evidence was associated with the Veteran's claims file, to include evidence obtained by VA.  In light of the grant of the Veteran's claim, there is no prejudice in the Board considering this evidence in the first instance.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected post-traumatic stress disorder (PTSD) with depression and panic disorder [herein PTSD] when considering his education, special training, and employment history.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to the Veteran's TDIU claim need not be addressed.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. § 3.341 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include PTSD (assigned a 70 percent disability rating from February 2011), ischemic heart disease (assigned a 10 percent disability rating from August 2010 and a 30 percent disability rating from December 2011), a bilateral hearing loss disability (assigned a 20 percent disability rating from February 2011) and tinnitus (assigned a 10 percent disability rating from February 2011).  The Veteran's combined disability rating was 10 percent from August 2010, 80 percent from February 2011 and is currently 90 percent (from December 2011).  As the Veteran has a single service-connected disability rated at 60 percent or more (PTSD rated at 70 percent) and a combined disability rating of 90 percent, the threshold requirements for a TDIU are met.  38 C.F.R. § 4.16(a) (2014).

While the Veteran is also service-connected for other disabilities as noted above, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected PTSD and the analysis below therefore will focus on such.

The Veteran filed his TDIU claim in April 2013.  On the Veteran's June 2013 VA Form 21-8940, the Veteran listed PTSD and heart disease as the service-connected disabilities preventing him from securing or following any substantially gainful occupation.  The Veteran noted that he last worked full time in May 2001 and that May 2001 was the date that his disability affected full-time employment.  The Veteran listed that he had worked from February 2002 to April 2013 as a part-time driver.  The Veteran noted that the time lost from illness for this job was varied.  The Veteran also noted that he left his last job because of his disability and that he has not tried to obtain employment since he became too disabled to work.  The Veteran noted that he had a high school degree and two years of college and that he did not have any other education or training before he was too disabled to work.  The Board notes that a May 2012 VA PTSD examination report noted that the Veteran had an associate's degree.  On a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) received in October 2013, the Veteran's employer for the period from February 2002 to April 2013 noted that the Veteran had been a part-time delivery driver and had worked approximately 16 hours per week.  The reason that the Veteran was not working was noted to be retirement.

As noted above, the Veteran filed his TDIU claim in April 2013.  As part of a previous claim, the Veteran was afforded a PTSD examination in May 2012.  This examination report noted that the Veteran's service-connected PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  
In a statement dated April 2013, the Veteran stated that he had put in his retirement papers for his part-time job and that he had "been contemplating this action as my service connected disabilities (PTSD and Ischemic Heart disease) has declined the last few months."  The Veteran referenced being "prescribed added medication for my stress and depression...which had made me lethargic and inattentive and has deteriorated my work performance and social interactions."

A May 2013 VA treatment note referenced that the Veteran left his job because his hours were disrupting his sleep and that the "Veteran states feelings of frustration, stating 'I couldn't cope anymore with my job.'"  The note further stated that the "Veteran prefers to be alone and complete his own work, and he is able to pursue those solitary interests at this time."  The note also stated that the "Veteran believes he feels lethargic since he initiated Venl[a]faxine."  A June 2013 VA treatment noted referenced that the Veteran left his job related to the work hours and health concerns.     

In June 2013, an addendum opinion with respect to the Veteran's TDIU claim was obtained from the same provider who conducted the May 2012 VA PTSD examination.  The opinion stated in part that "the [V]eteran is not considered unemployable solely based on his emotional difficulties alone.  There would be some occasional or intermittent difficulty in working in a regular work environment, but not serious enough to deem him unemployable at this time."  The opinion also referenced, apparently with respect to the part-time driving job, that the Veteran reported being reprimanded a few times on the job and that he missed some time from work due to his emotional difficulties.

A January 2014 VA treatment note stated that the "Veteran states that he does not see himself as a candidate for work [related to] cardiac concerns, hearing loss, [general anxiety disorder], and PTSD symptoms.  He doesn't believe that he would be able to maintain his current healthy balance with employment."   

In a statement dated January 2014, the Veteran stated that "my quality of life has been better since the VA has helped me with both counseling and medications; without this help I would freefall back into a place that I was in for many years" and that "to be employed would not allow me to take my medications when needed as they tend to make me somewhat lethargic and inattentive."  The Veteran stated:
 
I started my counseling in April of 2012, at that time I was employed...as a part/time truck driver making deliveries and other jobs outside the office.  I was basically on my own for much of the day which suited me as I am not a social person.  When the deliveries were eliminated, I was place inside in a non productive area.  With the stress and anxiety and medications I was dealing with made me leave [the part-time job] in April 2013.  As of this date I am much better I am better emotionally due to a normal regiment of medications and not taking zanax as much as I did while working.

The Veteran additionally stated that "if I was employed I would freefall back to where I was years ago."  

A June 2014 VA treatment note noted that the "Veteran reports that he feels lethargic and questions whether that symptom is related to antihypertensive or psychotropic medications."  A July 30, 2014 VA treatment note noted that "[p]anic symptoms surfaced recently when someone cut in front of [the Veteran] in a store line.  He got into a shoving match with that man." A July 31, 2014 VA treatment note referenced that the Veteran had been "struggling with psychiatric symptoms for nearly 50 years" and stated that "[t]hough waxing and waning in severity, [the Veteran] reports that has persistently struggled with low mood, poor energy, very poor self-esteem, insomnia and varying levels of anhedonia.  Though his symptoms have been variable, they have never entirely remitted."  The note also stated that the Veteran "remains irritable and has had chronic and significant difficulty controlling anger, having gotten into a physical confrontation a few weeks before presentation."  The note listed several medications that the Veteran had taken for his service-connected PTSD, as well as his current medication, which included venlafaxine.  The note stated that the Veteran's "current regimen has been somewhat helpful...Cannot say whether addition of venlafaxine has been helpful, but does note that since this has been added he has felt too 'drugged' and cognitively slowed to work and often feels unsafe to drive."  The note included an impression stating in part that the Veteran's "current medication regimen is only partially helpful and poorly tolerable."  The note included a recommendation that "[g]iven [the Veteran's] side effect burden and poor efficacy of current med[ication]s, I suggest that venlafaxine be tapered."  An August 12, 2014 VA treatment note referenced the decrease and discontinuance of venlafaxine.        

At the November 2014 Board hearing, the Veteran testified that he last worked full time in 2001 for the United States Postal Service (having worked there from 1973 until 2001).  He stated that he "started out as a carrier and then went to clerk inside."  He stated that "there were times when I had problems dealing with co-workers, and I basically left the Post Office as soon as I was eligible to retire."  Specifically with respect to the problems he had with co-workers, the Veteran stated "confrontational.  I wouldn't let things go.  That's basically how I am today.  I mean, I'm just, I just can't deal with crowds or, or people."  The Veteran also testified about his part-time job as a driver and stated that "I really never dealt with anyone all day long, actually."  The Veteran testified that in 2012, he "had to work inside with, with people.  And that's when I left in 2013 because I got in some confrontations and different things, just a, a completely different type of job that I just couldn't handle."  The Veteran testified that he left that job and that he "didn't want to leave, but I was really afraid of, of hurting myself or people around me, basically."  The Veteran also testified regarding his medications, stating that "[t]hey're trying different medications for me.  Some of them work, some of them don't.  The, the majority of the meds that I take that they give me, if they're working, I'm very lethargic.  I really can't drive because I become very drowsy" and that "[t]hey said I could take the meds later in the day, but even that.  So they've taken me off a lot of the medications.  I'm on Prozac now, which it helps, but not really, you know."  The Veteran also testified that he depends on his medications a lot.  The Veteran's representative asked the Veteran when he felt the most comfortable and the Veteran stated that "[w]hen I'm by myself in my house, and nobody's around and I feel safe."

In response to questions from the VLJ, the Veteran stated he left his prior part-time job in April 2013 and that he had "stuck it out working inside for a little less than a year.  But I was written up a few times."  The VLJ also asked the Veteran about whether he had problems with road rage during his part-time job and the Veteran stated "[a] few times, yes.  People cutting me off...I know one incident someone cut me off, and I went after them.  I mean, and I was reported."  The Veteran referenced that once he started working "inside, it was even worse."  The Veteran testified that "for me to go back to work, and I don't think anyone would hire me anyway, it, it, you know, I think I would get in trouble.  I really do."  The Veteran also referenced that he was "on medications that have to be taken at different times of the day...I can't drive because I become very lethargic, inattentive, irritable."

As part of a separate increased rating claim, the Veteran was afforded a VA PTSD examination in January 2015.  This examination report noted that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examination report noted that the Veteran's last worked in 2013 part-time as a driver and that the Veteran "believed this was the best job he ever had because he did not have to interact with anyone."  The examination report noted that the Veteran was re-assigned to inside work and that "his interactions led to confrontations with coworkers.  He reported he was formally written up 'once or twice.'"  It was also noted that the Veteran "reported that he began to be less reliable, calling out once to twice a month due to mood changes" and that the Veteran "reported the stress of his changed position and subsequent conflict led to his decision to resign from his job.  He, however, expressed that there may have been a risk of being terminated if concerns persisted."  The examination report noted that "[t]he [V]eteran reported that he has not engaged in work-related activity since he left [his previous part-time job], reporting that he stopped job searching after six months."  It was noted that the Veteran "reported that he would disclose his medical problems (heart problems, hearing loss, and PTSD)[], which he believed was not looked at favorably."  The examination report noted, with respect to PTSD diagnostic criteria, various symptoms, to include: markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; reckless or self-destructive behavior; and problems with concentration.  The examination report also separately listed various symptoms that applied to the Veteran's service-connected PTSD, to include: panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examination report noted that "[t]he [V]eteran has engaged psycho- and pharm[a]cotherapies since his last evaluation, but symptoms persist in the moderate to severe range.  He reported remaining adherent to his psychoactive medication regimen to promote general stability, but described symptomatology that has not changed significantly from the time of his last evaluation."  

Based upon a review of the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  As noted above, the Veteran's last full-time employment was in 2001.  He worked part-time as a driver until around 2012, before he was reassigned to a position that required him to interact with other people.  The January 2015 VA examination report noted that the Veteran's "interactions led to confrontations with coworkers" and that the Veteran "reported he was formally written up 'once or twice.'"  He left this job in April 2013 and has not worked subsequently.  At the November 2014 Board hearing, the Veteran testified that he left the part-time job and that he "didn't want to leave, but I was really afraid of, of hurting myself or people around me, basically."  In this regard, the Veteran also testified about a road-rage incident while working as a part-time driver.  The Board also notes, as discussed above, an additional incident referenced in VA treatment records from July 2014 regarding the Veteran getting into a physical confrontation when someone cut in front of him in a line and that a July 31, 2014 VA treatment note stated that the Veteran "remains irritable and has had chronic and significant difficulty controlling anger."  The Veteran also testified at the November 2014 Board hearing that he depended on his medications a lot and that "the majority of the meds that I take that they give me, if they're working, I'm very lethargic.  I really can't drive because I become very drowsy."  Additionally, the January 2015 VA PTSD examination report noted symptoms of irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects and reckless or self-destructive behavior.  Taking into consideration the manifestations of the Veteran's service-connected PTSD, particularly his significant anger issues, prior history of physical aggression towards other people (including a road rage incident) and the side effects (including lethargy and drowsiness) that appear to be the result of the Veteran's prescribed medications, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation, including as a driver, which appears to have been his primary duty in his most recent part-time employment (which ended in April 2013).

With respect to other jobs (beyond as a driver), the evidence of record indicated that the Veteran's service-connected PTSD is manifested by various symptoms that would impact the Veteran's ability to work in any position.  The January 2015 VA PTSD examination report noted a variety of such symptoms, to include: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  In addition, the Veteran's significant anger issues, prior history of physical aggression towards other people and the side effects (including lethargy and drowsiness) that appear to be the result of the Veteran's prescribed medications, discussed above, would also impact his ability to work in any position.  Further, the evidence of record indicated that the Veteran had a difficult time interacting with coworkers in his previous part-time job, which included getting into confrontations and being written up.  The Veteran testified at the November 2014 Board hearing that he "didn't want to leave [his part-time job], but I was really afraid of, of hurting myself or people around me."  As such, the Veteran's difficulties with interacting with coworkers would further impact his ability to work in any position, to include sedentary positions.  Taking into consideration the Veteran's employment history, which since 2001 has only included a part-time position primarily as a driver, doubt must be resolved in his favor as to whether he could secure or follow any job based on the functional impairment resulting from his service-connected PTSD.

The Board acknowledges the June 2013 VA opinion that does not support the Veteran's claim; however, the ultimate TDIU determination is the responsibility of VA and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).    

It is noted that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation as provided in 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  However, the criteria for special monthly compensation do not apply as the Veteran's disabilities other than PTSD do not combine to 60 percent or more.  

Nevertheless, as the Veteran's PTSD is currently rated as 70 percent disabling, 
the Board has also considered whether the Veteran is solely unemployable due to a service-connected disability other than PTSD.
 
While it was asserted during the Board hearing that the Veteran would not be able to obtain a CDL due to his service-connected heart disorder, the evidence as a whole does not show that the Veteran is unemployable due solely to the heart disorder.  A VA examination report dated in June 2013 indicated that the Veteran's cardiac status was not an issue while the Veteran worked as a driver but he could not tolerate indoor work due to his psychological issues.  The examiner noted that he had a stent placed but there was no history of myocardial infarction, transplant, defibrillator or a pacemaker, heart failure, dilatation or hypertrophy clinically.  The physical examination was unremarkable and the examiner concluded that there were no cardiac issues impairing his ability to work.  Records of an October 2014 appointment with the Veteran's private cardiologist, D.G., M.D., noted that the Veteran continued to have recurrent episodes of epigastric discomfort consistent with severe GERD.  The physician who performed the Veteran's stress echo in January 2013 stated that the stress echo was normal without clinical ECG or echo evidence of inducible ischemia.  The diagnoses included GERD symptoms which are severe and the physician recommended that he return to his gastroenterologist.  In light of the medical evidence indicating that the Veteran's heart disease does not result in an inability to work in an indoor job, such as the Veteran had prior to leaving his last employer, the Veteran is not unemployable due solely to his service-connected heart disorder.

In addition, the Veteran has not reported that he is unemployable solely due to either his service-connected bilateral hearing loss or tinnitus.  During a January 2012 VA audiology consult, the Veteran reported that he has recurrent bilateral tinnitus that does not interfere with his daily life or activities.  On audiological examination in July 2013, the Veteran reported that his tinnitus was bothersome.  Following an examination, the examiner noted that this should not impede his ability to maintain and secure employment.  Regarding hearing loss, the Veteran reported difficulty hearing in the presence of background noise and from a distance.  He did have good speech discrimination ability in the right ear and poor speech discrimination ability in the left ear, however, the examiner noted that many individuals with this degree of hearing loss are able to function well in many occupational settings.  Although he would have difficulty with certain types of communications, for example, in the presence of background noise or while communicating on the telephone, reasonable accomadations can generally be made in most of these occupational settings.  He was also successfully fitted with amplification and in most work environments adequate accommodations can be made to allow the patient to function successfully even with his degree of hearing loss.  As the Veteran has not asserted that he is unemployable due to hearing loss or tinnitus and as the medical evidence does not show that such results in unemployability, a TDIU due solely to either of these disabilities is not warranted.   

In sum, the Veteran's service-connected PTSD is manifested by various symptoms that impact the Veteran's ability to secure or follow a substantially gainful occupation.  When considering the Veteran's education, special training, and employment history, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).



ORDER

Entitlement to a TDIU is granted.




____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


